      Case: 4:19-cr-00576-PAG Doc #: 43 Filed: 06/23/20 1 of 3. PageID #: 211




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA, )
                          )                   Criminal No.: 4:19-CR-576
               Plaintiff, )
                          )
v.                        )                   JUDGE PATRICIA A. GAUGHAN
                          )
JAMES REARDON,            )
                          )                   DEFENDANT’S UNOPPOSED MOTION
               Defendant. )                   TO CONTINUE PRETRIAL AND TRIAL
                          )


       Now comes the Defendant, James Reardon, by and through undersigned Counsel, and
hereby respectfully moves this Honorable Court to continue the pretrial and trial beyond the
seventy (70) day limit. For cause, while the parties continue to engage in plea negotiations to
attempt a resolution prior to trial, the defense and the government continue discussion about
potential discovery that may or may not be available. Additionally, scheduling has been very
difficult due to the issues with the COVID-19 pandemic. As a result, all parties have selected a
final pre-trial date of September 17, 2020 at 9:00 a.m., and a trial date of September 28, 2020 at
9:00 a.m.
       Mr. Reardon understands that pursuant to 18 U.S.C. Section 3161(h)(8) he is entitled to a
trial within seventy (70) days after arraignment, or filing of the indictment, whichever occurs later
in time. Mr. Reardon also understand that this Honorable Court must make the necessary findings
in order for a continuance to be justified. Mr. Reardon further understands that the above-
referenced Act excludes certain periods of time and specified circumstances, including, but not
limited to, a delay resulting from a continuance granted by a Judge on his Motion or at the request
of the Defendant or his counsel…if the Judge grants such a continuance on the basis on findings
      Case: 4:19-cr-00576-PAG Doc #: 43 Filed: 06/23/20 2 of 3. PageID #: 212




that the ends of justice served by taking such an action outweigh the best interests of the public
and the Defendant ends speedy trial. 18 U.S.C. Section 3161(h)(8).
          Mr. Reardon further understands that this Honorable Court may consider several factors in
determining whether to grant a continuance, including, but not limited to, whether the granting of
such a continuance in a proceeding would result in a miscarriage of justice. Mr. Reardon
recognizes that the above cited law also provides that when “the case is so unusual or so complex,
due to the number Defendants, the nature of the prosecution, or the existence of novel questions
of fact or law, that it is unreasonable to expect adequate preparation for a pre-trial proceeding or
for the trial itself within the time limits established by this Section.”
          Mr. Reardon also understands that additional time is required to continue the ongoing plea
negotiations with the Government, and/or to prepare the matter for trial. Upon discussion with the
Assistant United States Attorney, David Toepfer, the government has no objection or opposition
to the within request for continuance.
          WHEREFORE, the Defendant, James Reardon, by and through undersigned Counsel,
respectfully moves this Honorable Court to continue the pretrial and trial in the above-captioned
matter.
                                                Respectfully submitted,



                                                __________________________________________
                                                ROSS T. SMITH, #0079786
                                                Attorney for James Reardon
                                                Huntington Bank Building
                                                26 Market Street, Suite 610
                                                Youngstown, OH 44503
                                                Telephone:     (800) 457-9295
                                                Facsimile:     (800) 910-6030
                                                Email:         ross@rosssmithlaw.com
      Case: 4:19-cr-00576-PAG Doc #: 43 Filed: 06/23/20 3 of 3. PageID #: 213




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2020, a copy of foregoing Unopposed Motion to Continue

Pretrial and Trial was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt. All other

parties will be served by regular U.S. mail. Parties may access this filing through the Court’s

system.


                                              Respectfully submitted,



                                              __________________________________________
                                              ROSS T. SMITH, #0079786
                                              Attorney for James Reardon
                                              Huntington Bank Building
                                              26 Market Street, Suite 610
                                              Youngstown, OH 44503
                                              Telephone:     (800) 457-9295
                                              Facsimile:     (800) 910-6030
                                              Email:         ross@rosssmithlaw.com
